In an action to recover damages for personal injuries, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Gurahian, J.), dated May 7, 1993, which granted the defendant’s motion for summary judgment, and dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
The plaintiff, who was walking down a ramp after parking his car in the defendant’s parking garage, claimed that in order to escape a gunman who threatened him, he had to climb a 3-Yz foot wall and jump down to the parking level below. The plaintiff contended that the garage was defectively designed because it failed to prevent him from climbing a 3-Yz foot wall and jumping down to a lower parking level, and because the garage did not have sufficient lighting. We disagree.
The defendant did not have a duty to prevent an unforeseeable harm. The plaintiff’s voluntary leap from a 3-Yz foot wall was an intervening act that could not have been foreseen (see, Rivera v City of New York, 11 NY2d 856; Harris v New York City Horn. Auth., 194 AD2d 714). The defendant’s motion for *880summary judgment was therefore properly granted. Sullivan, J. P., Balletta, Lawrence and Florio, JJ., concur.